Citation Nr: 0614145	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected herniated nucleus pulposus, L5-S1, 
status post surgery.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, N.U.




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above claim.

In May 2005, the veteran was afforded a Board hearing before 
the undersigned.  A transcript of the hearing is of record.  


FINDING OF FACT

The veteran's low back disability is manifested by moderate 
to severe pain with flare ups lasting 6 to 8 hours in 
duration, 2 to 3 times per week, moderate to severe in 
intensity with intermittent relief.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for herniated 
nucleus pulposus, L5-S1, status post surgery have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 
5293, 5295 (2003), Diagnostic Codes 5237, 5242, 5243 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (AUG. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO provided VCAA notice to the appellant in December 2004 
which was after the October 2002 rating decision on appeal.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2004 letter, the RO informed the 
appellant of the applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board is mindful 
that the VCAA letter did not satisfy the VCAA requirement 
advising the appellant of the pertinent criteria regarding 
his service-connected spine disability.  Nevertheless, the 
Board finds this to be a harmless error as notice of the 
criteria was provided in the June 2004 statement of the case 
and April 2005 supplemental statement of the case.  The Board 
also notes that the December 2004 letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves an increased rating issue, VA believes that the 
Dingess/Hartman analysis can be analogously applied to the 
increased rating issue situation so as to require notice 
regarding the effective date of any increased rating.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not given notice of the type of evidence necessary to 
establish an effective date for the rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  The Board notes that 
the RO did furnish the veteran a letter in December 2004 in 
which it advised him that it was in the process/was 
responsible for obtaining VA medical records.  He was also 
advised to complete and return a medical release (VA Form 21-
4142) so the RO could attempt to obtain identified private 
medical records.  In determining the effective date for an 
increased rating, consideration is given to evidence which 
shows if and when an increase in disability occurred.  
38 U.S.C.A. § 5110(b).  In view of the fact that the RO took 
appropriate action to assist the veteran in obtaining all 
such evidence, the Board concludes that there was no 
prejudice to the veteran due to any failure to notify him as 
to the type of evidence necessary to establish the effective 
date for an increase in his rating. 

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and affording the veteran examinations during 
the appeal period.  The veteran was also afforded the 
opportunity to testify at a Board hearing which he attended 
in May 2005.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claims 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the spine as well as the resulting 
limitation of motion, if any, of the spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2005).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The veteran's back disability was rated under Diagnostic Code 
5293 for intervertebral disc syndrome.  Under the rating 
criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1):  For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

Factual Background

In June 1994, service connection was granted for herniated 
nucleus pulposus, L5-S1, status post surgery, with a 20 
percent disability evaluation assigned.  That rating remained 
in effect until the July 1995 rating decision that decreased 
the rating to 10 percent.  In September 2001, the veteran 
submitted a claim for an increased rating.  In October 2002, 
the RO granted an increased rating of 20 percent rating.  VA 
and private treatment records showed treatment for back pain.

VA treatment records from 1999 to 2002 show ongoing treatment 
for back pain.  In November 2000, the veteran was treated for 
complaints of significant back pain with occasional sciatica.  
He was diagnosed as having a history of back injury with 
herniated disc status post repair with recurrent sciatica.  

Private medical treatment records show that in January 2001, 
the veteran underwent an open magnetic resonance imaging 
(MRI), which showed disc degeneration at L4-L5 and L5-S1 with 
mild bulging annuls at these levels and no evidence of 
herniation, spinal stenosis, or significant foraminal 
narrowing.  

In April 2001, the veteran was examined by Dr. John S. 
Thalgott.  At that time, the veteran complained of burning 
pain the low back and aching pain in both buttocks, thighs 
and legs.  He stated that the pain was a 6 out of 10 and he 
could stand and sit only for 30 minutes and walk 1/4 mile.  He 
could lie down fine and was able to carry out limited 
household chores and daily activity, and was able to drive 
and work.  Physical examination showed that the veteran was 
able to move from standing to sitting and walk on his heels 
and toes.  He had an antalgic gait to the right.  Lumbar 
spine was nontender to palpation and he had no posterior 
iliac spine pain, sciatic notch, greater trochanter, or 
posterior thigh or groin pain.  Flexion was 40 degrees, 
extension was 30 degrees.  He had no spasm or deformity, 
motor point tenderness, or weakness.  He had normal sensory 
examination and deep tendon reflexes were intact.  A-
reflective straight leg lifting was positive on the right.  
The veteran's past MRI was reviewed.  The examiner's initial 
impression was chronic radiculopathy.  

In May 2001, the veteran underwent an electromyography (EMG) 
by Dr. Steve A. Glyman.  EMG summary showed mild denervation 
in two distal muscles in the left lower limb.  Nerve summary 
showed abnormal motor conduction velocity in the right common 
peroneal, common peroneal afebrile, tibial; normal motor 
conduction velocity in the left common peroneal, common 
peroneal afebrile, tibial; and normal sensory conduction 
velocity in the left sural, superficial peroneal, right 
sural, superficial peroneal.  The veteran was diagnosed as 
having chronic S1 radiculopathy.  

In July 2002, the veteran was afforded a VA examination of 
the spine and nerves.  The veteran complained that he 
experienced pain going down both legs, paresthesias and 
dysesthesias, and discomfort when he walks or stands 
extensively.  He also complained of having flare-ups every 3 
months, which resulted in an additional 10 to 15 percent 
limitation of function.  Physical examination showed major 
nerve involvement with both sciatic nerves.  There was no 
impairment of motor or sensory function and no evidence of 
paralysis, neuritis, neuralgia, or muscle wasting or atrophy 
in either leg.  Range of motion for the lumbosacral spine was 
64 degrees flexion, 24 degrees extension, 30 degrees lateral 
bending, and 28 degrees bilateral rotation.  The only painful 
motion was excessive flexion.  There was approximately 5 to 
10 percent additional limitation of function due to pain and 
some spasm during the examination in the lumbar area.  X-rays 
showed a normal lumbosacral spine.  The veteran was diagnosed 
as having status post herniated disc and laminectomy, L5-S1, 
with involvement of both sciatic nerves, moderate.

In March 2004, the veteran was afforded another VA 
examination of the spine and nerves.  At that time, he stated 
that every day his pain at rest was 6 out of 10 with 
stiffness.  Flare-ups occurred two to three times per week 
for six to eight hours and were moderate to severe in 
intensity.  He was taking 50 mg of Ultram every six hours for 
the pain.  His flare-ups were caused by sitting or standing 
for more than 30 minutes and are alleviated by resting.  The 
veteran estimated that he has an additional 30 to 50 percent 
decreased range of motion from the flare-ups and they are 
characterized by paresthesias.  He also has numbness from the 
upper lateral hips and down to the lower extremities and 
feet, the left side having greater numbness than the right.  
He stated that he experiences mild to moderate numbness every 
day for 6 to 8 hours after work.  He stated that he does not 
have instability and is capable of performing activities of 
daily living.  Physical examination of the spine showed no 
deformities, strength was +5, posture and gait were normal, 
and he had no unfavorable ankylosis of the thoracolumbar 
spine.  Range of motion was 80 degrees forward flexion, 25 
degrees extension, 30 degrees left lateral flexion, 25 
degrees right lateral flexion, and 40 degrees for both left 
and right lateral rotation.  There was no pain on motion.  He 
had 5 to 10 percent additional decreased range of motion due 
to pain, weakness and fatigue from a flare-up, the most 
prominent symptom being fatigue.  There was no evidence of 
painful motion, spasm, weakness, or tenderness.  Reflexes 
were intact and did not have any incapacitating episodes 
within the last 12 months.  

Physical examination for the nerves showed that the nerves 
involved were bilateral sciatic and bilateral superficial 
femoral, tibial, and superficial sural nerves.  There was no 
muscle wasting or atrophy.  Sensory was decreased on the 
lateral thighs, medial thighs, and the lateral lower 
extremities and he was unable to feel the monofilament on his 
feet.  His decreased sensory was characterized by neuritis.  
Knee and ankle range of motion bilaterally were 130 degrees 
flexion, 0 degrees extension, 20 degrees dorsiflexion and 40 
degrees plantar flexion.  

Lumbar spine radiographs showed transitional vertebrae and 
degenerative changes of the caudal, mostly at the lumbar 
intervertebral disc associated with some mild endplate 
sclerosis and hypertrophy, as well as some mild facet 
degenerative changes.  The veteran was diagnosed as having 
chronic lower back pain with radiculopathy and status post 
laminectomy for a herniated disc.  Following an EMG study, 
which showed no evidence of radiculopathy or any other 
neurologic deficit, the diagnosis was amended to radicular 
pain without evidence of radiculopathy.  

The record shows that the veteran was treated at the Advanced 
Spine and Pain Center by Dr. Edmund Pasimio from July 2004 to 
November 2004.  During the July 2004 examination, the veteran 
complained of pain in his low back shooting down to both his 
posterolateral legs.  He had mid and low back pain and 
radiation to his left anterior groin region.  X-rays showed 
no pathology.  He had difficulty sitting, walking, rising 
from sitting, bending forward and coughing or sneezing.  
Bending forward and lying on his back slightly reduced his 
discomfort and he took Ultram and Aleve, which slightly 
reduced the pain, but not to any significant degree.  
Physical examination showed mild stooped posture due to back 
discomfort, cadence was slow, and he had difficulty raising 
from a seated position.  He had tenderness in the lumbar 
paraspinal muscle area and reduced lumbosacral 
flexion/extension by 20 percent.  Straight leg raise caused 
pain in his low back and was limited by hamstring tightness.  
Neurological examination showed decreased sensation in 
bilateral lower extremities and the L5 distribution and he 
had mild weakness of the exterior hallucis longus at 4+/5 on 
the right and 5-/5 on the left.  He was diagnosed as having 
failed back surgery syndrome, worsening of low back pain, and 
peripheral neuropathy, rule out lumbar radiculopathy.  

During the September 2004 follow up appointment, the veteran 
complained of pain in his low back shooting down his right 
posterolateral leg and up this thoracic spine.  Physical 
examination showed straightening of the lumbar curvature, 
tenderness in the lumbar paraspinal muscle area, reduced 
lumbosacral flexion/extension, and tenderness in the right 
lumbar paraspinal muscle area and right thoracic paraspinal 
muscle region.  He also had decreased sensation in the 
lateral lower extremities.  He was diagnosed as having 
chronic L5 radiculopathy and failed back syndrome.  In 
October 2004, the veteran received transformal epidural shots 
in left and right L5-S1 and S1.  A few weeks later, physical 
examination showed his physical condition had not changed; 
however, there was reduced lumbosacral flexion by 10 degrees.  
In November 2004, the veteran underwent a MRI, which showed 
L5-S1 left hemilaminextory defect, minimal epidural 
enhancements seen, and minimal posterior bulging of the 
annulus was noted at L5-S1 as well as L4-L5 with mild ventral 
thecal sac effacement.  His previous diagnosis was continued.

In February 2005, the veteran began receiving treatment from 
Fresh Family Chiropractic.  In a letter dated May 2005, Dr. 
John Fresh, the treating chiropractor, stated that the 
veteran was treated for constant pain and numbness down both 
legs.  After examining the veteran, Dr. Fresh diagnosed him 
as having spinal and neurological problems and suggested that 
the veteran continue treatment to reduce spinal decay and 
nerve irritation.  

In correspondence of record, the veteran stated that his pain 
has been constant with very little relief and he had been 
taking 300 mg of Ultram daily, which had been continually 
increased to control the pain.  He stated that the pain had 
affected his lifestyle.  He was unable to sit for long 
periods of time and his current job had to make 
accommodations for him.  

During the May 2005 personal hearing, the veteran stated that 
he used to do many activities and outings with his kids, but 
due to his back condition, he is no longer able to do them.  
He was also unable to go to church every weekend as he used 
to as he could not sit through the service.  All he was able 
to do was go to work and then go home and recuperate.  He 
stated that he was basically incapacitated from the time he 
returned home from work until he left for work the next day.  
The veteran also stated that two years before the hearing, he 
was involved in a car accident, which worsened his back 
problems for about 2 or 3 months.  The veteran expressed his 
anxiety regarding this back condition and the impact it has 
had on his life.  

Discussion

As is evident from the above, the veteran's service-connected 
herniated nucleus propulsus, L5-S1, S/P surgery, has 
primarily been manifested by complaints of pain, including 
radiating pain down the left leg, reduced range of motion and 
evidence of activity restrictions.  The veteran has indicated 
that his back bothers him on a daily basis with increased 
complaints after any distance walking and on prolonged 
sitting and standing.  

As an initial matter, the Board notes that impairment 
attributable to nonservice-connected disabilities may not be 
considered.  38 C.F.R. § 4.14 (2005).  In the present case, 
the veteran mentioned during his May 2005 personal hearing 
that he was involved in a car accident two years earlier, 
which worsened his back condition for 2 or 3 months.  
However, if there is no basis for distinguishing between 
impairment due to the nonservice-connected disabilities, it 
must be assumed that all impairment is due to the service-
connected disorder.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition).  In view of the 
veteran's testimony that his increased back symptoms from the 
accident resolved within two to three months, and resolving 
any reasonable doubt in his favor, the Board will assume that 
the veteran's present back symptomatology is attributable to 
his service-connected back disability.  38 C.F.R. § 3.102; 
Mittleider, supra.  

After carefully reviewing the record, the Board finds that 
the criteria for a 40 percent disability rating under the old 
version of 38 C.F.R. § 4.71a, Code 5293 have been met.  The 
veteran's medical records show that his back condition has 
progressively worsened since the last rating decision in 
October 2002.  The VA examination in March 2004 shows that 
the veteran had flare-ups two to three times per week, which 
lasted six to eight hours and were moderate to severe in 
intensity.  He took Ultram and rested to alleviate the pain.  
He estimated that he lost 30 to 50 percent range of motion 
during the flare-ups.  Physical examination showed that he 
had 5 to 10 percent additional decreased range of motion due 
to pain, weakness and fatigue.  The veteran also stated that 
during treatment at the Advanced Spine and Pain Center that 
taking Ultram and Aleve and bending forward or lying down 
only slightly reduced his discomfort.  Physical examination 
showed that the veteran had mild stooped posture due to back 
discomfort, tenderness in the lumbar area and lumbosacral 
flexion and extension were reduced by 20 percent.  The 
veteran stated during his personal hearing that everyday 
after work he must lie down and recuperate from the pain and 
does not get up until the next day.  His treatment records 
are replete with diagnoses of recurrent back pain, in 
addition to diagnoses of recurrent sciatica (in November 
2000), chronic radiculopathy (in April 2001) and chronic S1 
radiculopathy (in May 2001).  In the Board's judgment, these 
findings are sufficient to warrant the assignment of a 40 
percent rating under Diagnostic Code 5293 (2002) for severe 
impairment with recurring attacks and intermittent relief.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995).  

Regarding possible entitlement to a higher than 40 percent 
rating under the former version of Diagnostic Code 5293, 
there is no evidence of muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc. Specifically, the March 2004 VA orthopedic 
examiner found no objective evidence of spasm or weakness, 
and motor and sensory findings revealed no deficit.  The July 
2002 VA examiner similarly found no impairment of motor or 
sensory function.  In addition, the March 2004 VA peripheral 
nerve examiner stated in an addendum report that EMG/NCV 
study did not confirm radiculopathy or any other neurologic 
deficit in the lower extremities and amended his diagnosis to 
radicular pain without evidence of radiculopathy.  In light 
of this evidence, the Board finds that, under the former 
Diagnostic Code 5293, the veteran has not exhibited any 
persistent symptoms compatible with more than severe 
intervertebral disc syndrome (consistent with the current 40 
percent disability evaluation).

As to the revised Diagnostic Code 5293, the evidence simply 
does not show that the veteran experiences incapacitating 
episodes having a total duration of at least 6 weeks during 
the previous 12 months.  Thus, the veteran does not meet the 
criteria under revised Code 5293 for a 60 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

Moreover, a rating higher than 40 percent is not assignable 
under any other potentially applicable schedular criteria, 
even when functional loss due to pain is considered.  
Lumbosacral strain is not shown.  Moreover, the maximum 
schedular rating assignable for limited motion is 40 percent, 
and no higher evaluation is assignable on the basis of pain, 
alone. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration of 
the provisions of DeLuca, 8 Vet. App. at 202 (functional 
impairment due to pain must be equated to loss of motion) is 
not required); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
While, as indicated above, a higher evaluation may be 
available for ankylosis, or for a fractured vertebrae, 
neither is shown in this case.  See Diagnostic Codes 5285 to 
5295 (pre-September 26, 2003) and Diagnostic Codes 5235 to 
5242 (effective September 26, 2003).

Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5293 (5243) and the limitation of motion code 
for his lumbar spine (5292 (5242)), because these codes all 
contemplate limitation of motion.  See 38 C.F.R. §§ 4.14, 
4.71, Diagnostic Codes 5290, 5292, 5293; VAOPGCPREC 36-97; 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has also considered the presence of any chronic 
neurological manifestations that would allow for a separate 
disability rating.  The medical evidence shows that veteran's 
service-connected low back disability causes decreased 
sensation and radiating pain in the lower extremities.  
However, the March 2004 VA examination of the nerves showed 
range of motion of the knees and ankle within normal limits 
and reflexes were intact.  In addition, Advanced Spine and 
Pain Center treatment records stated that the veteran had 
only mild weakness of the lower extremities.  The veteran's 
disability has not progressed to the point where it 
interferes with his neurological functioning.  There have 
been no objective findings amounting to mild incomplete 
paralysis, so as to warrant a separate rating(s).  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

Lastly, the Board finds that there is no showing that the 
lumbar spine disability has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1). In this regard, there is no evidence 
that the veteran's back disability would result in marked 
interference with employment (beyond that contemplated in the 
40 percent evaluation assigned).  There also is no evidence 
that the back disability warrants frequent periods of 
hospitalization, or that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the procedures for assigning a higher 
evaluation under 38 C.F.R. § 3.321(b)(1) are not invoked.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 40 percent disability rating, but no higher, 
for the veteran's service-connected herniated nucleus 
pulposus, L5-S1, status post surgery.  See 38 U.S.C.A. § 
5107(b) (West 2002).




ORDER

Entitlement to an evaluation of 40 percent for service-
connected herniated nucleus pulposus, L5-S1, status post 
surgery, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.



____________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


